Martin, J.,

delivered the opinion of the court.
John N. Stiles, a free man of color, imprisoned under the “act to prevent free persons of color from entering into this state, and for other purposes, approved March 16, 1830,” applied for a writ of habeas corpus, which was denied him, on the ground “that the subject of the colored population of the United States is, by the constitution of the United States, referred to the legislation of each separate state, and that the law under which the party is arrested, is not opposed to the constitution of the United States, and is essentially necessary to the police and self-protection of the slave-holding states.” The applicant prayed an appeal from the denial of the judge to allow his writ, which was refused, and he has filed his petition in this court for a mandamus to the judge, commanding him to allow the appeal.
This case cannot be distinguished from that of Laverty vs. Duplessis, 3 Martin, 42, in which this court held that no appeal lies from proceedings had on a writ of habeas corpus. In that case Duplessis, the marshal of the United States, being ordered to remove alien enemies to the interior of the country, arrested Laverty, a native of Ireland, who was discharged on a habeas corpus. The marshal being desirous of having the case examined in this court, prayed for an appeal, which was refused. He endeavored to compel the allowance of the appeal, by a writ of mandamus, without success. Cases like that and the present are not, in our opinion, civil cases. Civil cases are essentially those in which the defendant, or party against whom relief is sought, *195is a natural person, or corporation, other than the state. If a man sues for an habeas corpus, on an allegation of illegal detention of his wife, his minor child, or his ward, or that of his own person by a creditor, these and others of similar character are civil cases ; not so those in which the party is detained on the charge of a crime, disobedience to police regulations, and the like. See the case of Hyde, et al vs. Jenkins, 6 Louisiana Reports, 427.
The mandamus is, therefore, refused.